       Case 1:18-cv-06626-ALC-KNF Document 258 Filed 02/03/21 Page 1 of 3

                                                      The Chrysler Building
                                                      405 Lexington Avenue, NY, NY 10174-1299
                                                      Tel: 212.554.7800 Fax: 212.554.7700
                                                      www.mosessinger.com


                                                      Toby Butterfield
                                                      Direct Dial: 212.554.7860
                                                      E-Mail: tbutterfield@mosessinger.com


                                                      February 3, 2021
VIA ECF
Hon. Andrew L. Carter Jr.
United States District Court Judge,
S.D.N.Y.
40 Foley Square
New York, NY 10007

                  Re:   Actava TV, Inc., et al. v. Joint Stock Company “Channel One
                        Russia Worldwide” et al. (18-cv-06626)
Dear Judge Carter:

       We represent Plaintiffs in the above captioned action. We write in response to
Defendants’ January 31, 2021 pre-motion letter to the Court (ECF No. 254) regarding
their proposed Rule 12(c) motion for judgment on the pleadings on Plaintiffs’ malicious
prosecution claim.

        Defendants’ proposed motion is yet another example of their campaign to harass
plaintiffs by repeatedly advancing baseless legal arguments. In this instance, they
propose a second motion to dismiss in the guise of a motion for judgment on the
pleadings, ten months after the Defendants answered the Second Amended Complaint
(ECF No. 150), and two years after having already made their prior unsuccessful motion
to dismiss (ECF No. 68) which Your Honor denied in its entirely (ECF No. 121). There is
no reason Defendants could not have included in that prior motion the shaky legal
arguments they propose to make now via their belated proposed motion. They did not
make such legal arguments then, and should not be permitted to risk delay to the trial
herein by advancing them now in the final weeks of discovery.

         FRCP Rule 12(c) provides that “a party may move for judgment on the pleadings”
anytime “[a]fter the pleadings are closed—but early enough not to delay trial.” Fed. R.
Civ.P. 12(c). “In deciding a Rule 12(c) motion, [the Court] appl[ies] the same standard as
that applicable to a motion under Rule 12(b)(6), accepting the allegations contained in the
complaint as true and drawing all reasonable inferences in favor of the nonmoving
party.” D'Alessio v. N.Y. Stock Exch., 258 F.3d 93, 99 (2d Cir. 2001). The claims in the
Second Amended Complaint concern Defendants’ failed initiation of a civil contempt
proceeding against Plaintiffs, following their complete settlement and dismissal of the
prior litigation they had previously brought against the exact same parties. Initiation of
that contempt proceeding, which Magistrate Judge Moses summarily denied, meets the
standard textbook definition of malicious prosecution.




4605033 018529.0101
       Case 1:18-cv-06626-ALC-KNF Document 258 Filed 02/03/21 Page 2 of 3




Hon. Andrew Carter
United States District Judge
February 3, 2021
Page 2


        A malicious prosecution action brought in New York requires: (1) a prior
proceeding; (2) termination of that proceeding in favor of the malicious prosecution
plaintiff; (3) a lack of probable cause; (4) initiation of the action out of malice; and (5) a
showing of special damages. See Borison v. Cornacchia, No. 96-CIV-4783, 1997 WL
232294 (S.D.N.Y. 1997). New York follows the Restatement (Second) of Torts in
connection with malicious prosecution claims. See, e.g., Spearman v. Dutchess County
Dawn Johnson, 1:05-CV-148 (FJS/RFT), at *8 (N.D.N.Y. July 25, 2008) (citing People v.
Smith, 62 N.Y.2d 306, 309); Chmielewski v. Smith, 73 A.D.2d 1053 (N.Y. App. Div. 1980).

         “The gravamen of a civil malicious prosecution cause of action is the wrongful
initiation, procurement, or continuation of a legal proceeding.” Campion Funeral
Home v. State, 166 A.D.2d 32, 36 (N.Y. App. Div. 1991) (citing Restatement (Second) of
Torts § 674) (emphasis added). The Restatement defines “initiation of civil proceedings”
as setting “the machinery of the law in motion, whether he acts in his own name or that
of a third person, or whether the proceedings are brought to enforce a claim of his own
or that of a third person.” Rest. (Second) of Torts § 674, cmt. a. One who “procures the
initiation of civil proceedings is liable under the same conditions as the one who initiates
them.” Id., cmt. b. Finally, “one who continues a civil proceeding that has properly been
begun for an improper person after he has learned that there is no probable cause for the
proceeding becomes liable as if he had then initiated the proceeding.” Id., cmt. c.

       Here, on June 6, 2016 the parties reached a settlement in the underlying
proceedings and stipulated, inter alia, that “the Clerk of this Court shall enter Judgment
terminating this Action as to Defendants Actava TV, Inc., Master Call, Inc., Master Call
Corporation and Rouslan Tsoutiev.” See 16-cv-01318-GBD-BCM, ECF No. 70 at ¶ 7.
The Clerk entered that judgment the same day. Id., ECF No. 72. Six months later, on
December 13, 2016, Defendants initiated contempt proceedings against the Actava
Parties. Id., ECF No. 149. These proceedings were "brought to enforce a [new] claim of
[Defendants’] own,” based on a new set of facts post-dating the settlement agreement.1

       Courts around the country have interpreted and applied the Second Restatement
to permit malicious prosecution claims with respect to proceedings distinct from, or
subordinate to, the underlying proceedings. See, e.g., Benjamin C. Gecy, River City
Developers, LLC v. Somerset Point At Lady's Island Homeowners Ass'n, Inc., App. No.
2016-001113, 426 S.C. 540, at *6 n.3 (S.C. Ct. App. Jan. 30, 2019) (citing Restatement
(Second) of Torts) (“Even though the principal proceedings are properly brought, the
ancillary proceedings may be wrongfully initiated. In this case the wrongful procurement
and execution of the ancillary process subjects the person procuring it to liability.”);
Minasian v. Sapse, 145 Cal. Rptr. 829, 831 (Ct. App. 1978) (“The cause of action lies for

1Alternatively, the contempt motion was a wrongful re-opening or “continuation” of the
underlying proceeding.

4605033 018529.0101
       Case 1:18-cv-06626-ALC-KNF Document 258 Filed 02/03/21 Page 3 of 3




Hon. Andrew Carter
United States District Judge
February 3, 2021
Page 3


the prosecution of ancillary proceedings, including counterclaims and cross-complaints
as well as for prosecution of the main proceeding”); Bentley v. Northshore Dev., Inc., 935
F. Supp. 500, 504 (D. Vt. 1996) (analyzing the “initiation, procurement, or continuation”
prongs of Restatement to apply to parties who, like Kartina here, directed litigation from
behind the scenes).

       Defendants’ absurd and exceedingly restrictive view of the malicious prosecution
cause of action would mean that parties could reach settlements and enter stipulations,
terminating the case as to certain parties, only to re-open the case with malicious and
false accusations against those same parties – all with impunity. The cause of action is
intended precisely to protect against this scenario. Accordingly, because Defendants
have “initiated, procured, or continued” a legal proceeding – here, via the contempt
proceedings – Plaintiffs’ malicious prosecution action is proper and should be sustained.

        Discovery has revealed many additional facts which corroborate Plaintiffs’
allegations of Defendants’ bad faith in commencing the failed contempt proceeding
against Plaintiffs. Defendants have the right to seek to move for summary judgment
following the end of discovery in just a few weeks. Such a motion would search the
record, rather than attack pleadings Plaintiffs drafted prior to the last two years of
discovery without the benefit of such revelations. Just one of the damaging facts revealed
in discovery was the Defendant Channels’ failed attempt to conceal that the true source
of the funding and impetus for their multiple lawsuits against Plaintiffs was none other
than Defendant Kartina Digital GmbH, which had the obvious and unlawful motive to
eliminate its competitor Actava TV from the marketplace. Neither the Court nor Plaintiffs
should have to brief and address a belated second motion attacking pleadings that omit
all the revelations of discovery. Plaintiffs are confident that the evidence actually adduced
strongly supports their claims. They object to this obvious attempt to use another baseless
motion to delay the Court from advancing this case past summary judgment motions to
trial.

         We appreciate the Court’s time and attention to this matter.

                                                       Respectfully submitted,

                                                       /Toby Butterfield/

                                                       Toby Butterfield




4605033 018529.0101
